In a proceeding by a wife against her husband to compel support for her and their child, the husband appeals: (a) from a final order of the former Domestic Relations Court of the City of New York, Family Division, County of Queens, dated January 22, 1962, made after trial, directing him to pay her $100 biweekly, beginning February 1, 1962, plus $10 biweekly, toward payment of confinement expenses; and (b) from orders of said court entered February 19, 1962 and March 2, 1962, respectively, which denied his applications for a rehearing. Order of January 22, 1962 modified on the law and the facts by striking out the provision directing the husband to pay $100 biweekly plus $10 biweekly toward the confinement expenses, and by substituting therefor a provision directing the husband to pay the wife $40 a week, beginning as of December 1, 1962, for her support and for the support of the child and for the installment payments on account of the confinement expenses. As so modified, order affirmed, without costs, and without prejudice to the wife’s right to apply in the future for a modification of the order in the event of a change of circumstances. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, under the circumstances presented by this record, an award of $40 a week is sufficient to furnish reasonable support for the wife and child and to permit the payment by her of the confinement expenses. We believe that the higher award made by the trial court was excessive. Appeal from orders of February 19, 1962 and March 2, 1962, dismissed as academic. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.